Citation Nr: 0505345	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
sacroiliac strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the rating for sacroiliac strain from 10 percent to 
40 percent from April 27, 2001.  Although the May 2002 rating 
decision granted an increase, the claim for a rating in 
excess of 40 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  At a June 2001 VA spine examination, neurological 
examination over the lower extremities was intact as far as 
deep tendon reflexes, sensation, and strength, and there was 
no spasm appreciated over the low back.  

2.  At a July 2001 VA neurological examination, the motor 
examination revealed normal tone, bulk, and strength, and 
deep tendon reflexes were 2+ and symmetrical; sensory 
examination revealed normal pinprick and light touch, normal 
gait, and normal coordination; electromyography of both lower 
extremities and of the paraspinal muscles was normal; and 
nerve conduction studies of both lower extremities were 
normal.  

3.  At an August 2004 VA spine examination, the veteran 
reported having paraspinal muscular spasm of the lumbosacral 
area; there was clinical evidence of left sciatic nerve 
involvement at L4-L5 and L5-S1, and x-rays of the lumbar 
spine showed multilevel degenerative disc changes with 
sclerotic changes in the posterior facets.  


4.  The medical evidence showed no absent ankle jerk, other 
neurological findings appropriate to the site of a diseased 
disc, little intermittent relief, or incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months.  

5.  There was no ankylosis shown at the June 2001 and August 
2004 VA spine examinations.  

6.  The June 2001 VA spine examiner noted that the veteran 
did not allow his back problems to interfere with anything he 
wanted to do and that he had retired completely nine years 
earlier.  

7.  The August 2004 VA spine examiner opined that the veteran 
functioned moderately well in taking care of his activities 
of daily living and that the veteran had retired.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
sacroiliac strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236, 5237, 5242, 5243 (2004) 
(effective from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5294, 5295 (2003) (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (2003) (effective from September 23, 2002 to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective prior to September 23, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received VA 
spine examinations in June 2001 and August 2004 and a VA 
neurological examination in July 2001.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at a December 2004 video 
hearing before the Board.  

The June 2003 statement of the case and the October 2004 
supplemental statement of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to a rating in excess of 40 percent for 
sacroiliac strain

For the veteran to prevail in the claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's disability is currently evaluated under the 
criteria for limitation of motion of the lumbar spine and for 
sacroiliac injury and weakness.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5294.  Given the diagnoses and 
findings of record, the Board will consider whether a higher 
rating is warranted for sacroiliac strain under the criteria 
for limitation of the motion of the lumbar spine (Diagnostic 
Code 5292), intervertebral disc syndrome (Diagnostic Codes 
5243 and 5293), sacroiliac injury and weakness (Diagnostic 
Codes 5236 and 5294), lumbosacral strain (Diagnostic Codes 
5237 and 5295), and arthritis (Diagnostic Codes 5003, 5010, 
and 5242) from April 2001, when the veteran filed his claim 
for increased rating.  

The veteran is already in receipt of a rating equal to the 
maximum rating available under the criteria for limitation of 
lumbar spine motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292; also see 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  Therefore, a higher 
rating is not available under those criteria.  

The Board will next consider whether a higher rating is 
justified under the three possible rating criteria for 
intervertebral disc syndrome.  For the period prior to 
September 23, 2002, the Board will apply only the oldest 
criteria.  For the period from September 23, 2002 to 
September 26, 2003, the Board will apply the more favorable 
of the two older criteria.  For the period from September 26, 
2003, the Board will apply the most favorable of the three 
criteria for intervertebral disc syndrome.  See VAOPGCPREC 3-
2000 (2000).  

A higher rating is not justified under any of the three 
rating criteria for intervertebral disc syndrome.  Effective 
prior to September 23, 2002, severe intervertebral disc 
syndrome with recurring attacks and intermittent relief was 
assigned a 40 percent evaluation.  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief was assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
prior to September 23, 2002).  

Under the criteria effective from September 23, 2002 to 
September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  An "incapacitating 
episode" was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" meant 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly constantly.  A 40 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (effective from September 23, 
2002 to September 26, 2003).  

Under the criteria effective from September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  If rated under the general rating formula for 
diseases and injuries of the spine, a 40 percent evaluation 
is assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  If rated 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004) (effective from September 26, 
2003).  

There was no ankylosis shown at the June 2001 VA spine 
examination because range of lumbosacral spine motion was 
flexion to 45 degrees, extension was to 10 degrees, right 
rotation was to 20 degrees, left rotation was to 20 degrees, 
right lateral flexion was to 15 degrees, and left lateral 
flexion was to 15 degrees.  In addition, there was no 
ankylosis shown at the August 2004 VA spine examination 
because the veteran refused to take the range of motion part 
of the examination.  He was worried that he might end up on 
the floor unable to rise.  In contrast to the veteran's 
worries, however, the August 2004 VA spine examiner opined 
that the veteran was capable of functioning moderately well 
in taking care of his activities of daily living.  In 
summary, the medical evidence did not show the ankylosis 
needed for a higher rating under the general rating formula 
for diseases and injuries of the spine.  

In addition, at the June 2001 VA spine examination, 
neurological examination over the lower extremities was 
intact as far as deep tendon reflexes, sensation, and 
strength, and there was no spasm appreciated over the low 
back.  Because of a history of apparent sciatic pain, the 
veteran was referred to a neurologist for evaluation.  At the 
July 2001 VA neurological examination, the veteran 
subjectively complained of pain radiating down both legs, 
left worse than the right, and he reported occasional 
numbness of the left leg.  Nonetheless, the motor examination 
revealed normal tone, bulk, and strength, and deep tendon 
reflexes were 2+ and symmetrical.  Sensory examination 
revealed normal pinprick and light touch, normal gait, and 
normal coordination.  Electromyography of both lower 
extremities and of the paraspinal muscles was normal.  Nerve 
conduction studies of both lower extremities were normal.  At 
an August 2004 VA spine examination, the veteran reported 
having paraspinal muscular spasm of the lumbosacral area.  
There was clinical evidence of left sciatic nerve involvement 
at L4-L5 and L5-S1, and x-rays of the lumbar spine showed 
multilevel degenerative disc changes with sclerotic changes 
in the posterior facets.  Although spasm was present in 
August 2004, the medical evidence showed none of the absent 
ankle jerk, other neurological findings appropriate to the 
site of a diseased disc, little intermittent relief, or 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months needed for a rating 
higher than 40 percent under the criteria for intervertebral 
disc syndrome based on incapacitating episodes.  Therefore, a 
higher rating is not justified under any of the three rating 
criteria for intervertebral disc syndrome.  

Similarly, for many of the same reasons, a higher rating is 
not justified under the four possible rating criteria for 
sacroiliac injury and weakness and lumbosacral strain.  For 
the period prior to September 26, 2003, the Board will apply 
only the older criteria.  For the period from September 26, 
2003, the Board will apply the more favorable of the older 
and newer criteria for sacroiliac injury and weakness and 
lumbosacral strain.  See VAOPGCPREC 3-2000.  

The veteran is already in receipt of a rating equal to the 
maximum rating available under the criteria effective prior 
to September 26, 2003 for sacroiliac injury and weakness and 
for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5294, 5295 (2003) (effective prior to September 26, 
2003).  Therefore, the Board will focus on the criteria 
effective from September 26, 2003.  

Under the criteria effective from September 26, 2003, 
sacroiliac injury and weakness and lumbosacral or cervical 
strain is assigned a 40 percent evaluation for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Sacroiliac injury and weakness and lumbosacral or cervical 
strain is assigned a 50 percent evaluation for unfavorable 
ankylosis of the entire thoracolumbar spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Sacroiliac injury and 
weakness and lumbosacral or cervical strain is assigned a 100 
percent evaluation for unfavorable ankylosis of the entire 
spine with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236, 5237 (2004) (effective from 
September 26, 2003).  As shown above, there was no ankylosis 
shown at the June 2001 and August 2004 VA spine examinations.  
Therefore, the medical evidence did not show the ankylosis 
needed for a higher rating under the criteria for sacroiliac 
injury and weakness and for lumbosacral strain.  

Although an August 2004 VA x-ray revealed mild degenerative 
changes at multiple disc levels in the lower lumbar spine, a 
separate rating is not available for arthritis because 
limitation of motion is compensable under Diagnostic Code 
5292.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5242, 5292.  

For all these reasons, the 40 percent rating for sacroiliac 
strain should continue.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2004); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2004).  The veteran's service-connected sacroiliac 
strain has not caused frequent hospitalizations or marked 
interference with employment.  The June 2001 VA spine 
examiner noted that the veteran did not allow his back 
problems to interfere with anything he wanted to do and that 
he had retired completely nine years earlier.  The August 
2004 VA spine examiner opined that the veteran functioned 
moderately well in taking care of his activities of daily 
living and also noted that the veteran had retired.  
Therefore, referral for consideration of an extraschedular 
rating is not currently warranted.  


ORDER

Entitlement to a rating in excess of 40 percent for 
sacroiliac strain is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


